Case 1:15-cr-00487-GBD Document 609 Filed 02/18/21 Page 1 of 1

 

 

 

 

 

 

7 SDC SDNY |
UNITED STATES DISTRICT COURT a! sCUMENT LLY
SOUTHERN DISTRICT OF NEW YORK Per ROoPHENSE A FILET
TUT eee ees Cy neem
UNITED STATES OF AMERICA, \\p ATE FILED eee |
i
ORDER

-against-

ANGEL SEPULVEDA, 15 Crim. 487-7 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:

A violation of supervised release hearing is scheduled for March 2, 2021 at 10:30 a.m.

Dated: New York, New York
February 17, 2021
SO ORDERED.

GHORGH B. DANIELS

United States District Judge

ii

 
